EXHIBIT 10.1

SERIES 1 INCREMENTAL REVOLVING CREDIT AGREEMENT

          SERIES 1 INCREMENTAL REVOLVING CREDIT AGREEMENT dated as of November
29, 2000 (this "Agreement") between CHART INDUSTRIES, INC. (the "Borrower");
each of the SUBSIDIARY BORROWERS party hereto; each of the SUBSIDIARY GUARANTORS
party hereto; the SERIES 1 LENDERS party hereto; and THE CHASE MANHATTAN BANK,
as Administrative Agent.

          The Borrower, the Subsidiary Borrowers, the Subsidiary Guarantors,
each of the lenders that is a signatory thereto and the Administrative Agent are
parties to a Credit Agreement dated as of April 12, 1999 (as heretofore modified
and supplemented and in effect on the date hereof, the "Credit Agreement"),
providing, subject to the terms and conditions thereof, for loans to be made by
said lenders to the Borrower in an aggregate original principal amount not
exceeding $300,000,000.

          Section 2.01(d) of the Credit Agreement contemplates that at any time
and from time to time prior to December 30, 2001, the Borrower may request that
the Lenders (as defined therein) offer to enter into commitments to make
Incremental Revolving Credit Loans under and as defined in said Section 2.01(d),
which Incremental Revolving Credit Loans may be made in one or more separate "
series" of revolving loans but which in the aggregate may not exceed
$10,000,000. The Borrower has now requested that $7,500,000 of Incremental
Revolving Credit Loans under said Section 2.01(d) be made available to it in a
single series of revolving loans (the "Series 1 Loans"). The Series 1 Lenders
(as defined below) are willing to make such loans on the terms and conditions
set forth below and in accordance with the applicable provisions of the Credit
Agreement and, accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINED TERMS

          Terms defined in the Credit Agreement are used herein as defined
therein. In addition, the following terms have the meanings specified below:

          "Series 1 Availability Period" means the period beginning on the
Series 1 Effective Date and ending on the Series 1 Commitment Termination Date.

          "Series 1 Commitment" means, with respect to each Series 1 Lender, the
commitment of such Lender to make Series 1 Loans hereunder. The amount of each
Series 1 Lender's Series 1 Commitment is (i) set forth opposite such Series 1
Lender's signature hereto or (ii) evidenced by an assignment of such Series 1
Commitment pursuant to Section 10.04 of the Credit Agreement. The aggregate
original amount of the Series 1 Commitments is $7,500,000.

          "Series 1 Commitment Termination Date" means November 28, 2001.

          "Series 1 Effective Date" means the date on which the conditions
specified in Article IV are satisfied.

          "Series 1 Lender" means (a) on the date hereof, a Lender that has
executed and delivered this Agreement and (b)  thereafter, the Lenders from time
to time holding Series 1 Commitments or Series 1 Loans after giving effect to
any assignments thereof pursuant to Section 10.04 of the Credit Agreement.

ARTICLE II

SERIES 1 LOANS

          Section 2.01.    Commitments. Subject to the terms and conditions set
forth herein and in the Credit Agreement, each Series 1 Lender commits to make
Series 1 Loans to the Borrower during the Series 1 Availability Period in an
aggregate principal amount equal to such Series 1 Lender's Series 1 Commitment.
The proceeds of Series 1 Loans shall be available for any use permitted under
Section 6.08 of the Credit Agreement.

          Section 2.02.    Termination of Commitments. Unless previously
terminated, the Series 1 Commitments shall terminate on the Series 1 Commitment
Termination Date.

          Section 2.03.    Repayment of Loans. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Series 1 Lender the outstanding principal amount of the Series 1 Loans on
the Series 1 Commitment Termination Date.

          Section 2.04.    Applicable Margin. The Applicable Margin for Series 1
Loans shall be 2.50% for ABR Loans and 3.50% for Eurodollar Loans.

          Section 2.05.    Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for account of each Series 1 Lender a commitment fee, which
shall accrue at a rate per annum equal to 0.75% on the average daily unused
amount of the Series 1 Commitment of such Series 1 Lender during the period from
and including the Series 1 Effective Date to but excluding the earlier of the
date such Series 1 Commitment terminates and the Series 1 Commitment Termination
Date

          Section 2.06.    Status of Agreement. The Series 1 Commitments of each
Series 1 Lender constitute Incremental Revolving Credit Commitments, the Series
1 Lenders constitute Incremental Revolving Credit Lenders and the Series 1 Loans
constitutes a single "Series" of Incremental Revolving Credit Loans under
Section 2.01(d) of the Credit Agreement.

Series 1 Incremental Revolving Credit Agreement



ARTICLE III

REPRESENTATION AND WARRANTIES; NO DEFAULTS

          The Borrower represents and warrants to the Lenders that (i) the
representations and warranties set forth in Article IV of the Credit Agreement
are true and complete on the date hereof as if made on and as of the date hereof
and as if each reference in said Article IV to "this Agreement" included
reference to this Agreement and (ii) no Default has occurred and is continuing.

ARTICLE IV

CONDITIONS

          The obligations of the Series 1 Lenders to make the Series 1 Loans is
subject to the satisfaction of each of the following conditions precedent:

          (a)    Counterparts of Agreement. The Administrative Agent shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.



          (b)    Opinions of Counsel to the Obligors. The Administrative Agent
shall have received favorable written opinions (addressed to the Administrative
Agent and the Series 1 Lenders and dated the Series 1 Effective Date) of counsel
for the Obligors, covering such matters relating to the Obligors or this
Agreement as the Administrative Agent shall request (and each Obligor hereby
requests such counsel to deliver such opinions).



          (c)    Corporate Matters. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent may reasonably
request relating to the organization, existence and good standing of each
Obligor, the authorization of the Borrowings of Series 1 Loans and any other
legal matters relating to the Obligors, the Credit Agreement or this Agreement,
all in form and substance reasonably satisfactory to the Administrative Agent.



          (d)    Fees and Expenses. The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Series 1 Effective
Date, including reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

Series 1 Incremental Revolving Credit Agreement







          (e)    Additional Conditions. The Administrative Agent shall have
received a certificate, dated the Series 1 Effective Date and signed by a
Financial Officer confirming that after giving effect to any Borrowing of Series
1 Loans (under the assumption that any such Borrowing had been consummated on
the first day of the respective periods for which calculations are to be made
under the covenants in Section 7.09 of the Credit Agreement (as amended by
Amendment No. 2 dated as of October 10, 2000 thereto)), the Borrower would have
been in compliance with the applicable provisions of Section 7.09 of the Credit
Agreement.

ARTICLE V

CONFIRMATION OF COLLATERAL SECURITY

          Each Obligor hereby confirms that the obligations of the Borrower in
respect of the Series 1 Loans under the Credit Agreement are entitled to the
benefits of each of the Security Documents and shall constitute obligations that
are secured by the collateral under and for all purposes of each Security
Document.

ARTICLE VI

MISCELLANEOUS

          SECTION 6.01.    Expenses. The Obligors jointly and severally agree to
pay, or reimburse the Administrative Agent for, (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of Milbank, Tweed, Hadley & McCloy
LLP, in connection with the syndication of the Series 1 Loans provided for
herein and the preparation of this Agreement.

          SECTION 6.02.    Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when this Agreement shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.



          SECTION 6.03.    Governing Law. This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York.

Series 1 Incremental Revolving Credit Agreement



          SECTION 6.04.    Headings. Article and Section headings used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

Series 1 Incremental Revolving Credit Agreement

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.



  CHART INDUSTRIES, INC.         By    /s/  Don A.
Baines                                       Name: Don A. Baines    

Title: Chief Financial Officer and Treasurer

      SUBSIDIARY BORROWERS    

  CHART HEAT EXCHANGERS LIMITED         By   /s/  Don A.
Baines                                        Name: Don A. Baines    

Title: Director



      CHART-AUSTRALIA PTY, LTD.       By   /s/  Don A.
Baines                                        Name: Don A. Baines    

Title: Attorney-In-Fact

Series 1 Incremental Revolving Credit Agreement



SUBSIDIARY GUARANTORS

  ALTEC, INC.         By   /s/   Don A. Baines                            
              Name: Don A. Baines    

Title: Assistant Secretary



  CHART HEAT EXCHANGERS LIMITED
       PARTNERSHIP        By:     CHART MANAGEMENT COMPANY, INC.,
as its sole general partner             By /s/ Don A.
Baines                                    Name: Don A. Baines     Title:
Secretary and Treasurer



  CHART INDUSTRIES FOREIGN SALES
       CORPORATION         By   /s/   Don A. Baines                           
              Name: Don A. Baines    

Title: Secretary and Treasurer



  CHART INTERNATIONAL INC.         By    /s/   Don A.
Baines                                          Name: Don A. Baines    

Title: Treasurer and Chief Financial Officer

Series 1 Incremental Revolving Credit Agreement

  CHART MANAGEMENT COMPANY, INC.         By /s/ Don A. Baines              
              Name: Don A. Baines    

Title: Secretary and Treasurer



  CHART LEASING, INC.         By /s/ Don A. Baines                              
              Name: Don A. Baines    

Title: Secretary and Treasurer



  CHART CRYOGENIC SERVICES, INC.         By   /s/   Don A. Baines           
              Name: Don A. Baines    

Title: Assistant Secretary



  CHART, INC.         By   /s/   Don A. Baines                            Name:
Don A. Baines    

Title: Secretary and Treasurer



  CHART INTERNATIONAL HOLDINGS, INC.         By    /s/  Don A.
Baines                            Name: Don A. Baines    

Title: Secretary and Treasurer



  CHART ASIA, INC.         By   /s/   Don A. Baines                           
Name: Don A. Baines    

Title: Secretary and Treasurer

Series 1 Incremental Revolving Credit Agreement



  CAIRE INC.         By   /s/  Don A. Baines                               
Name: Don A. Baines    

Title: Secretary and Treasurer

      ADMINISTRATIVE AGENT    

  THE CHASE MANHATTAN BANK,
     as Administrative Agent               By   /s/  Henry W.
Centa                               Name: Henry W. Centa    

Title: Vice President

Series 1 Incremental Revolving Credit Agreement



SERIES 1 LENDERS

$2,500,000 THE CHASE MANHATTAN BANK         By   /s/   Henry W. Centa       
              Name: Henry W. Centa    

Title: Vice President



$2,500,000 NATIONAL CITY BANK         By   /s/  Anthony J. DiMare         
              Name: Anthony J. DiMare    

Title: Senior Vice President



$2,500,000 BANK ONE, MICHIGAN         By   /s/  Patrick F. Dunphy      
              Name: Patrick F. Dunphy    

Title: Vice President



Series 1 Incremental Revolving Credit Agreement